453 F.2d 1337
William N. GROSCH, Appellant,v.Curtis W. TARR, The National Director of Selective Service,et al., Appellees.
No. 71-1862.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 7, 1972.Decided Jan. 18, 1972.

Thomas F. Loflin, III, Durham, N. C.  (Loflin, Anderson & Loflin, Durham, N. C., on brief), for appellant.
N. Carlton Tilley, Jr., Asst. U. S. Atty.  (William L. Osteen, U. S. Atty., on brief), for appellees.
Before BRYAN and RUSSELL, Circuit Judges, and YOUNG, District Judge.
PER CURIAM:


1
The appellant sought declaratory and injunctive relief to require a reopening of his classification after notice of induction by his Selective Service Board.  Relief was denied by the District Court on the basis of Section 10(b) of the Selective Service Act of 1967, which prohibits judicial review of the classification of a registrant after the issuance of an order of induction.  We affirm.  The Courts have, it is true, established certain minor exceptions to the prohibition on judicial review as prescribed by Section 10(b)1 but the registrant did not bring himself within such exceptions.


2
Affirmed.



1
 See, Oestereich v. Selective Service System Local Board No. 11 (1968) 393 U.S. 233, 89 S.Ct. 414, 21 L.Ed.2d 402; Breen v. Selective Service Local Board (1970) 396 U.S. 460, 90 S.Ct. 661, 24 L.Ed.2d 653, and Grosfeld v. Morris (4th Cir. 1971) 448 F.2d 1004